Citation Nr: 1455980	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 14, 2011, in excess of 50 percent for the period from March 14, 2011, to September 12, 2014, and in excess of 70 percent after September 12, 2014.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder disability.

4.  Entitlement to an initial rating in excess of 10 percent for right Achilles tendonitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1992 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2014, the Veteran testified at a Board video-conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development in July 2014.  A subsequent October 2014 rating decision granted an increased 50 percent rating for PTSD effective from March 14, 2011, and a 70 percent rating effective from September 12, 2014.  The remaining issues on appeal were, in essence, confirmed and continued upon readjudication in an October 2014 supplemental statement of the case.  

The issue of entitlement to an initial rating in excess of 10 percent for right Achilles tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran's service-connected PTSD prior to March 14, 2011, was manifested by no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran's service-connected PTSD for the period from March 14, 2011, to September 12, 2014, was manifested by no worse than occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's service-connected PTSD after September 12, 2014, is manifested by no worse than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  The Veteran's service-connected degenerative disc disease of the lumbar spine disability is manifested by no worse than arthritis with combined range of motion of the thoracolumbar spine greater than 120 degrees and limitation objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

5.  The Veteran's service-connected right shoulder disability prior to September 12, 2014, was manifested by no worse than malunion of the clavicle without evidence of a more severe impairment of function of a contiguous joint.

6.  The Veteran's service-connected right shoulder disability after September 12, 2014, is manifested by no worse than arm motion limited to midway between side and shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD prior to March14, 2011, in excess of 50 percent for the period from March 14, 2011, to September 12, 2014, and in excess of 70 percent after September 12, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

3.  The criteria for an initial rating in excess of 10 percent for a right shoulder disability prior to September 12, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2014).

4.  The criteria for an increased 20 percent rating, but no higher, for a right shoulder disability effective September 12, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in September 2009.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claim.  The development requested as to these issues on remand in July 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records, and that further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a disability may require reratings in accordance with changes in laws, medical knowledge, and physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Court has also held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

PTSD Disability
Factual Background

Service treatment records show the Veteran was provided a diagnosis of anxiety disorder including with panic attacks in March 2008.  Records show he was evacuated from Iraq in June 2009 for a psychological evaluation after threatening his commander.  Examination assessments included combat-related PTSD and diagnoses of chronic PTSD.  A September 2009 examination report noted the Veteran was irritable and angry.  A diagnosis of adjustment disorder with mixed emotional features.  

An October 2009 VA pre-discharge examination report noted the Veteran was casually dressed and that his hygiene and grooming were good.  His level of activity was normal, but his manner of interaction was cooperative and angry.  Speech was normal to rate and rhythm.  He reported his mood was anxious.  The examiner noted his affect was anxious, tearful, and angry.  He was oriented to time, place, and person.  Memory appeared to be normal and concentration and attention appeared to be intact.  His insight and judgment appeared to be good.  He understood the outcome of his own behavior and he was aware of his problems.  There was no evidence of disturbance of thought, hallucinations and delusions, or homicidal or suicidal inclinations.  His most disruptive symptoms appeared to be anger and anxiety, but he also expressed symptoms including intrusive memories of the traumatic event, recurrent distressing dreams about the traumatic event, acting or feeling as if the traumatic event was recurring, avoiding thoughts or feelings, people, or situations associated with the traumatic event, not being able to recall an important aspect of the traumatic event, reduced interest or participation in significant activities, feeling disconnected from others, showing a limited range of emotion, having a sense of a shortened future, difficulty concentrating, exaggerated watchfulness and wariness, irritability or outbursts of anger, difficulty falling or staying asleep, and being easily startled.  The examiner found the criteria for a diagnosis of PTSD were met and that the PTSD symptoms appeared to be directly related to traumatic circumstances sustained during deployment.  A GAF score of 51 was provided.

VA treatment records dated in March 2011 noted the Veteran complained of nightmares, irritability, hypervigilance, and panic attacks several times per week.  He denied any suicidal and homicidal ideation, auditory and visual hallucinations, and other psychotic symptoms.  He stated he was working in logistics for the Army Corps of Engineers.  The examiner noted he was casually dressed and neatly groomed.  His range of affect was somewhat restricted, and at times he appeared quite irritable.  He demonstrated very good recall of recent and remote autobiographical events.  A diagnosis of PTSD was provided.  It was noted his cognitive complaints were rather minor and vague and probably reflected some mild cognitive inefficiency attributable to sleep disturbance, anxiety, and other psychiatric symptoms, but that he may also over-interpret normal, everyday forgetfulness as pathological.  

A March 14, 2011, report noted PTSD symptoms included irritability, frequent nightmares, negative consequences - arguments, fights, intrusive memories of combat experiences, avoidance of watching the news and war movies, feelings of being disconnected and emotionally numb, being easily startled, feeling tense and hypervigilant, and having isolative behavior.  The examiner noted the Veteran was casually dressed.  His behavior was irritable, his speech was spontaneous and laced with profanity, his mood was angry, and his affect was congruent with his mood.  Psychomotor activity was normal.  He denied any suicidal and homicidal ideation and denied hallucinations and/or delusions.  His thought processes were circumstantial.  He was alert and oriented times four and he had good remote recall, immediate recall of 3/3, and recall at 10 minutes of 2/3.  His judgment and insight were poor.  The diagnoses included PTSD and alcohol dependence.  A current GAF score of 60 was provided.

An October 5, 2011, report noted a telephone interview was conducted after the Veteran reported having a conflict with a co-worker.  It was noted he planned to avoid this particular co-worker and that he did not endorse homicidal ideation.  The examiner noted he was not at risk to act on his anger, and that he had no current intent or plan of harming his co-worker.  An October 6, 2011, report also noted he stated he had been sleeping poorly over the past few weeks and was not taking his Zoloft.  His mood was described as always angry and that he had panic attacks as many as five times per week that only lasted a few minutes.  It was noted he exercised daily and participated in body building competitions.  The examiner that on PTSD screen he endorsed almost all symptoms of reexperiencing and increased arousal in the severe category and only mild to moderate symptoms of avoidance.  He was casually dressed with adequate hygiene.  He was alert and oriented with no signs of psychomotor agitation or psychomotor depression.  His speech was spontaneous with a normal volume, rate, and rhythm.  His mood was described as "angry" and his affect was mildly constricted.  He denied current suicidal and homicidal ideations, intent, or plan.  His thought process was linear, logical, and goal directed.  There was no evidence of delusions, obsessions, or audio/visual hallucinations.  Cognition was grossly intact.  His judgment and insight were fair.  The examiner found he was not currently in imminent danger to self or others.  The diagnoses included mood disorder, chronic PTSD, and rule out panic disorder.  A GAF score of 65 was provided.  

An April 2012 report noted that a mental status evaluation revealed the Veteran was oriented to person, place, and time.  His speech was clear and his thought content was linear, focused, and goal oriented.  His mood and affect were normal.  His memory was intact and his judgment, insight, and impulse control were good.  It was noted he reported he had moved because his spouse had taken a new job and that he had recently been hired as a warehouse supervisor for Hanes Brand.  He stated he had gotten his new medications with a dosage adjustment and that the medication "is working really well for him."  He stated he felt he had more energy to work throughout the day and still had the same positive affect on his mood.  He denied suicidal or homicidal ideation.  The examiner noted he was positive and upbeat with positive future plans, and that both he and his spouse had gotten promotions and good jobs recently.  The diagnoses included rule out adjustment disorder.  A GAF score of 70 was provided.  

A November 2013 report noted problems related to panic attacks.  The examiner noted the Veteran was neatly groomed and was alert and oriented.  His mood was moderately guarded.  His range of affect was adequate and appropriate to content.  His speech was normal to rate and rhythm.  His thought process was logical and goal directed.  There was no evidence of a thought disorder, delusions, or flight of ideas.  His memory appeared to be grossly intact.  He denied any suicidal ideation, homicidal ideation, or audio/visual hallucinations.  The examiner noted the Veteran was coping with anxiety issues that were mostly linked to his PTSD.  

At his Board hearing in January 2014 the Veteran testified that he felt his PTSD had worsened since his last VA examination.  He noted changes to his medication regimen had not helped and he described having panic attacks almost every day and having anger issues that were getting worse.  He reported medication helped with sleep, but not with his nightmares.  He stated he had lost a job because of his PTSD and that it affected his ability to focus, interact with others, and engage in activities he previously enjoyed like baseball and softball.  

VA examination in September 2014 included a diagnosis of PTSD and the examiner found the Veteran had an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  It was noted that since his last rating he had been having increasing levels of irritability, self-isolation, hypervigilance, and stressed relationships with his spouse.  He avoided leaving his house and did not engage in leisure or social activities with his family or friends.  His impairment of psychosocial adjustment was noted to be moderate to severe.  The examiner noted that he was currently working full-time and that he had been at his current job for about one year.  He was able to keep to himself as much as possible which helps him stay on the job.  He had anger and irritability issues, decreased stress tolerance, and difficulty with attention and concentration.  He had missed about three weeks of work over the past year because of his PTSD.  The examiner found that he had at least a moderate impairment of occupational reliability and productivity secondary to his mental health issues.  It was noted that he continued to have difficulty with moderate to severe anxiety and depression.  He had increasing severity of symptoms despite treatment with persistent moderate to severe insomnia.  He also had anger and irritability issues, decreased energy, occasional crying spells, panic attacks which had increased to several times per week, nightmares and flashbacks several times per week, hypervigilance secondary to social anxiety, and decreased attention and concentration.  The examiner noted he denied suicidal or homicidal ideation and that there was no evidence of psychosis.  It was also noted that he stated his level of anxiety and depression had increased over the previous two years.  Symptoms of PTSD were identified including depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near continuous panic or depression affecting the ability to function, independently, appropriately and effectively; chronic sleep impairment ; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner observed his behavior revealed a somber, tense, and constricted affect, but that he was cooperative.  His PTSD severity, it was noted, appeared to have increased since his last examination.

Pertinent Law and Analysis

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014). 

Diagnostic Code 9411 governs ratings for PTSD.  A 10 percent rating is warranted when the symptoms exhibited include occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or; when the symptoms are controlled by continuous medication. 

A 30 percent rating is warranted when the symptoms exhibited include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The criteria for a 70 percent rating require not only the presence of certain symptoms, but also mandate that those symptoms have caused occupational and social impairment in most of the referenced areas and that the regulation requires an ultimate factual conclusion as to the level of impairment in most areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Global Assessment of Functioning (GAF) scores indicate the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  GAF scores ranging between 61 to 70 indicate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Based upon the evidence of record, the Board finds that the Veteran's service-connected PTSD prior to March 14, 2011, was manifested by no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence demonstrates that based upon examination in October 2009 his mood was anxious and that he experienced chronic sleep impairment.  His affect was anxious, tearful, and angry, but his memory appeared to be normal and concentration appeared to be intact.  The provided GAF score of 51 is indicative of no more than a moderate difficulty in social or occupational functions.  There was no evidence of symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

The Veteran's service-connected PTSD for the period from March 14, 2011, to September 12, 2014, was manifested by no worse than occupational and social impairment with reduced reliability and productivity.  Treatment records dated in March 2011 show he was irritable, his speech was spontaneous and laced with profanity, and his mood was angry.  His thought processes were circumstantial and his judgment was poor.  He reported having panic attacks more than once a week and having difficulty in establishing and maintaining effective work and social relationships.  GAF scores provided in the range from 60 to 70 are indicative of no more than a moderate difficulty in social or occupational functions.  There was no evidence of more severe disability symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships.

The Veteran's service-connected PTSD after September 12, 2014, is manifested by no worse than occupational and social impairment, with deficiencies in most areas, such as his work, school, family relations, judgment, thinking, or mood.  The evidence shows that examination in September 2014 found he had been having increasing levels of irritability and self-isolation, and that his impairment of psychosocial adjustment was moderate to severe.  He had moderate to severe anxiety and depression and moderate to severe insomnia.  His panic attacks had increased to several times per week.  The evidence does not indicate a factually ascertainable date for these increased symptoms prior to September 12, 2014.  There is no evidence of total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Therefore, the appeal for increased or higher staged ratings for PTSD must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.

Lumbar Spine Disability
Factual Background 

Service treatment records show that in November 2003 the Veteran complained of back pain after carrying ammunition from the field.  A diagnosis of back strain was provided.  On VA pre-discharge examinations in September and October 2009 the Veteran complained of low back soreness without radiation to the buttocks or legs.  The pain was described as mild to severe in intensity with severe pain once a week lasting all day.  It was aggravated by heavy lifting and bending and lifting.  An examination of the thoracolumbar spine revealed reduced range of motion, but no tenderness to palpation.  Repeated movement caused pain without significant reduction in range of motion.  Posture and gait were normal.  There was no evidence of kyphosis, lordosis, significant scoliosis, abnormal swelling, redness, or deformity.  Straight leg raise testing was normal, bilaterally, and deep tendon reflexes were equal, bilaterally.  Gait was normal and he was able to walk on heels and toes without difficulty.  Light touch and proprioception were normal.  Range of motion studies, active and after three repetitions, revealed flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  The examiner noted Universal Pain Assessment Tool findings, on a scale from 0 to 10, indicative of moderate (3-7/10) pain with movement.  X-ray studies revealed minimal degenerative changes of the L4 and L5 vertebral bodies.  The diagnoses included intervertebral disc degeneration.  

VA treatment records dated in April 2012 noted the Veteran complained of long standing back pain with some pain radiating to the left groin.  He reported he did not generally take any medication for his back pain and that he was active in the gym with leg presses and squats at heavy weights, but that he had not been able to do that over the last month.  Neurologic examination revealed no focal motor deficits.  His gait was ambulatory.  The examiner's assessment was lumbar pain with radiation to left groin.  It was noted the Veteran wanted to try a TENS unit for pain management.  Magnetic resonance imaging (MRI) studies in June 2012 revealed moderate degenerative disc disease at L5/S1 with annular bulge and right paramedian posterior annular tear.

In testimony in support of his claim in January 2014 the Veteran reported that he was unable to engage in certain activities such as squatting to work in his garden or playing basketball.  He stated the disorder had worsened as he got older and he described an episode of incapacitating pain the previous year after mowing his lawn.  He also reported that he had difficulty bending over.  

VA treatment records included a June 2014 pain assessment report noting that the Veteran complained of constant lower back pain described as dull, cramping, and aching in nature.  Intensity on a 10 point scale was described as six at best and 10 at worst.  He stated the pain affected his normal daily activities on bending, climbing stairs, and walking.  

VA examination in September 2014 included diagnoses of degenerative arthritis, degenerative disc disease, and degenerative joint disease of the lumbosacral spine.  The Veteran complained of intermittent daily pain related to use, mainly from bending or pushing activities like mowing grass.  He stated he was able to sit or walk for about 30 to 60 minutes.  Range of motion studies revealed forward flexion to 70 degrees, extension to 30 degrees or greater, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees or greater, and left lateral rotation to 30 degrees or greater.  There was objective evidence of pain at the end points of motion.  The Veteran was able to perform repetitive-use testing with three repetitions without additional limitation in range of motion.  There was functional loss and/or functional impairment with less movement than normal and pain on movement.  There was localized tenderness or pain to palpation for the joints and/or soft tissues, but no spasm or guarding resulting in abnormal gait or abnormal spinal contour.  Muscle strength was 5/5 to the lower extremities, and there was no evidence of muscle atrophy.  Deep tendon reflexes were absent to the right ankle and hypoactive to the left ankle and knees.  Sensation to light touch in the lower extremities was normal.  Straight leg raise testing was negative.  There was no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  There was also no evidence of ankylosis of the spine, other neurologic abnormalities, or intervertebral disc syndrome.  The examiner noted that the Veteran used no assistive devices and that while dressing and undressing for the examination he was able to flex to able 90 degrees, and that there was a positive Waddell's compression test suggestive of an exaggeration of symptoms.  X-ray studies revealed arthritis with L4-5 degenerative changes.  The thoracolumbar spine condition was found to have no impact on his ability to work.  

Pertinent Laws and Analysis

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2014).  The factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2014).

Traumatic arthritis under the criteria found in Diagnostic Codes 5010, directs that evaluations are to be made pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2014).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2014).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2014).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it is determined to limit the veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the spine, including those rated under Diagnostic Code 5242 (degenerative arthritis of the spine) and Diagnostic Code 5243 (intervertebral disc syndrome) unless evaluated based on incapacitating episodes, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2014).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2014).

The rating criteria for intervertebral disc syndrome require rating of the disability either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is provided with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months.  A 20 percent rating is provided with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Based upon the evidence of record, the Board finds that the Veteran's degenerative disc disease of the lumbar spine disability is manifested by no worse than arthritis with combined range of motion of the thoracolumbar spine greater than 120 degrees and limitation objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Forward flexion of the thoracolumbar spine is shown to have been greater than 60 degrees during the course of this appeal.  There is no evidence of incapacitating episodes due to intervertebral disc syndrome that required bed rest having a total duration of at least two weeks, nor evidence of associated objective neurological abnormalities for consideration of any higher alternative or separate ratings.  The pre-discharge and September 2014 VA examinations are shown to have adequately considered the Veteran's reports of symptom manifestation.  Therefore, no higher or separate alternative ratings are warranted.  The preponderance of the evidence in this case is against the claim.

Right Shoulder Disability
Factual Background 

Service treatment records show that in March 1996 the Veteran sustained a right shoulder strain and that in October 1999 he was treated for a possible right shoulder muscle strain after the onset of pain playing football.  Records show he underwent resection of the right distal clavicle and arthroscopic repair for a superior labral tear from anterior to posterior (SLAP) in January 2008.  

On VA pre-discharge examinations in September and October 2009 the Veteran complained of constant soreness with intermittent stabbing pain in the entire right shoulder.  Intensity was described as mild to severe with frequency of severe pain several times per day.  The disorder was aggravated by prolonged sitting while resting on his right elbow, lying on his right side, wearing heavy combat armor, push-ups, overhead reaching, and lifting.  He stated he wrote with his right hand, but that his shoulder disorder did not affect his writing or typing other than requiring that he stop and rest after typing for 10 to 15 minutes.  He stated that he was able to handle routine office administration work and manage routine household chores, with carrying items weighing less than 50 pounds.  

The examiner noted the Veteran was left hand dominant, but that he reported he was ambidextrous and was able to compensate with his left arm and shoulder.  There was tenderness to palpation of the acromioclavicular joint and the suprascapular area with abnormal, reduced motion on examination and pain on repeated movement.  There was no cyanosis, clubbing, or edema.  Right shoulder range of motion studies revealed forward flexion to 150 degrees, active, to 170 degrees, passive, and to 150 degrees after three repetitions.  Pain was estimated as 7/10.  Abduction was normal to 180 degrees on active motion, passive motion, and after three repetitions.  Pain was estimated as within normal limits and as 8/10.  The Veteran's external rotation motion studies revealed that there was active motion to 80 degrees, passive motion to 90 degrees, and motion after three repetitions to 80 degrees.  Pain was estimated as 4/10.  Internal rotation motion studies revealed active motion to 75 degrees, passive motion to 90 degrees, and motion after three repetitions to 75 degrees.  Pain was estimated as 4/10.  X-ray studies revealed separation of the right acromioclavicular and coracoclavicular joints.  Glenohumeral joint space was well maintained.  The diagnoses included synovitis of the acromioclavicular joint and rotator cuff tendonitis, acromioclavicular and sternoclavicular joint separation, partial rotator cuff tear, SLAP tear, chronic synovitis, and post-operative distal clavicular resection, debridement, and repair.  

At his Board hearing in January 2014 the Veteran testified that his right shoulder disability was getting worse as he aged.  He stated he was unable to reach his collar with his right arm and could not lift heavy items.  He demonstrated an inability to raise his arm to shoulder level and stated that it hurt when he tried to put the arm forward.  He also reported that the disorder affected his ability to grip in the right hand.  

VA examination in September 2014 included a diagnosis of right rotator cuff tear, status post debridement and resection of the distal clavicle.  A history of torn right rotator cuff in 2006 with reconstruction/debridement in 2008 was provided.  The Veteran complained of pain and limited motion of the right arm with impingement.  He stated he was able to move arm, but only with pain.  He also stated he was ambidextrous.  He did not report flare-ups that impacted the function of the shoulder or the arm.  Range of motion studies revealed flexion to 120 degrees with objective evidence of painful motion at 90 degrees and shoulder abduction to 120 degrees with objective evidence of painful motion at 90 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions with post-test flexion to 120 degrees and abduction to 120 degrees.  There was functional loss and/or functional impairment with less movement than normal and pain on movement.  There was localized tenderness or pain to palpation for the joints, soft tissues, and/or biceps tendon, but no evidence of guarding or ankylosis of the glenohumeral articulation.  Muscle strength testing revealed active movement against some resistance to abduction and forward flexion.  

Positive findings were indicated on Hawkins' Impingement Test (Forward flex the arm to 90 degrees with the elbow bent to 90 degrees.  Internally rotate arm.  Pain on internal rotation indicates a positive test; may signify rotator cuff tendinopathy or tear.), empty-can test (Abduct arm to 90 degrees and forward flex 30 degrees.  Patient turns thumbs down and resists downward force applied by the examiner.  Weakness indicates a positive test; may indicate rotator cuff pathology, including supraspinatus tendinopathy or tear.), external rotation/Infraspinatus strength test (Patient holds arm at side with elbow flexed 90 degrees.  Patient externally rotates against resistance.  Weakness indicates a positive test; may be associated with infraspinatus tendinopathy or tear.), lift-off subscapularis test (Patient internally rotates arm behind lower back, pushes against examiner's hand.  Weakness indicates a positive test; may indicate subscapularis tendinopathy or tear.), and crank apprehension and relocation test.  There was tenderness on palpation of the acromioclavicular joint, and positive findings on cross-body adduction test (Passively adduct arm across the patient's body toward the contralateral shoulder. Pain may indicate acromioclavicular joint pathology.).  There was no evidence of residual scars that were painful and/or unstable, or measured a total area of greater than 39 square cm (6 square inches).  Other pertinent physical findings, complications, conditions, signs and/or symptoms were described as internal rotation motion to 90 degrees with pain at 70 degrees, external rotation to 90 degrees with pain at 70 degrees, and variable degrees of tenderness of the entire right shoulder to palpation.  There was no evidence of degenerative or traumatic arthritis, but MRI studies revealed a rotator cuff tear.  The examiner noted that the shoulder condition would impact the Veteran's ability to work due to increased pain with lifting any heavy objects on job, but that he had lost no time from work as a result of this disability.

Pertinent Laws and Analysis

VA regulations provide ratings for limitation of arm motion for the minor (non-dominant) arm when motion is limited to 25 from the side (30 percent), limited to midway between side and shoulder level (20 percent), and at shoulder level (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).  

For impairment of the humerus ratings are provided for the minor (non-dominant) arm with loss of head of the humerus (flail shoulder) (70 percent), nonunion (false flail joint) (50 percent), fibrous union (40 percent), recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movement (20 percent), recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level (20 percent), malunion with marked deformity (20 percent), and malunion with moderate deformity (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014).

For impairment of the clavicle or scapula ratings are provided for the minor (non-dominant) arm with dislocation (20 percent), nonunion with loose movement (20 percent), nonunion without loose movement (10 percent), malunion (10 percent), or rate on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2014).

Based upon the evidence of record, the Board finds that the Veteran's service-connected right shoulder disability prior to September 12, 2014, was manifested by no worse than malunion of the clavicle without evidence of a more severe impairment of function of a contiguous joint.  Although the evidence includes reports indicating he is ambidextrous, the pre-discharge VA examination findings are persuasive that he is left hand dominant.  There is evidence of a present right rotator cuff tear and separation of the right acromioclavicular and coracoclavicular joints, but no evidence of degenerative or traumatic arthritis.  The glenohumeral joint space was shown to be well-maintained.  The Board notes that the Veteran's reports of right shoulder pain and dysfunction are credible, but that there is no earlier factually ascertainable evidence of arm motion limited to the shoulder level.  While there is evidence of impairment to the right clavicle and right rotator cuff, the criteria of Diagnosis Code 5203 provide for alternative rather than combined ratings for impairment of function of a contiguous joint.  The pre-discharge VA examination in this case is shown to have adequately considered the Veteran's reports of symptom manifestation.  Therefore, no higher or separate alternative ratings prior to September 12, 2014, are warranted.  

The Board finds, however, that the Veteran's service-connected right shoulder disability after September 12, 2014, is manifested by arm motion limited to midway between side and shoulder level without evidence of more severe motion limitation of this contiguous joint including as a result of pain or functional loss.  The September 2014 VA examination is shown to have adequately considered the Veteran's reports of symptom manifestation.  There is no evidence of flail shoulder, false flail joint, fibrous union of the humerus, recurrent dislocation at the scapulohumeral joint, malunion of the humerus, or dislocation or nonunion of the clavicle or scapula.  Therefore, an increased 20 percent rating effective September 12, 2014, but no higher, is warranted.  

Extraschedular Rating Consideration

VA regulations provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2014).

There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds, in this case, that the Veteran's service-connected PTSD, degenerative disc disease of the lumbar spine, and right shoulder disability are adequately rated under the available schedular criteria.  The findings of impairment resulting from these disabilities are well-documented.  The September 2014 VA PTSD examination report noted that he was currently working full-time and that he had missed about three weeks of work over the past year because of his PTSD.  The examiner is shown to have considered all of the pertinent evidence of record, but found only that he had at least a moderate impairment of occupational reliability and productivity secondary to his mental health issues.  VA examination reports in September 2014 also found that his thoracolumbar spine condition had no impact on his ability to work and that he had lost no work time because of his right shoulder disability.  The Board finds there is no indication of a marked interference with employment.  There is also no indication that his service-connected Achilles tendonitis and cervical spine disorder have precluded or limited his employment.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional, compensable service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD prior to March 14, 2011, in excess of 50 percent for the period from March 14, 2011, to September 12, 2014, and in excess of 70 percent after September 12, 2014, is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial rating in excess of 10 percent for right shoulder disability prior to September 12, 2014, is denied.

Entitlement to an increased 20 percent rating, but no higher, for a right shoulder disability effective September 12, 2014, is granted, subject to the regulations governing the payment of monetary awards.


REMAND

Although the issue of entitlement to an initial rating in excess of 10 percent for right Achilles tendonitis was previously remanded, further development is required.  The July 2014 remand directive included instructions to schedule the Veteran for a VA examination and an opinion as to the severity of his right Achilles tendonitis.  All necessary studies and tests were to be conducted.  The subsequent records shows the Veteran was provided a muscle injuries examination in September 2014, but that no range of motion studies were conducted.  The Court has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes the Veteran's service-connected right Achilles tendonitis is presented assigned a 10 percent rating under the provision of 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5024.  Diagnostic Code 5024 (tenosynovitis) is a disease that is rated on limitation of motion of the affected parts similar to degenerative arthritis.  As such, range of motion studies are required for an adequate determination.  It is significant to note that the Veteran has additionally complained of limited right ankle motion and instability of the ankle joint.  The September 2014 examination findings also raises the issue of entitlement to higher or separate ratings for injury to Muscle Group XI under the provision of 38 C.F.R. § 4.73, Diagnostic Code 5311.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for an opinion as to the severity of his service-connected right Achilles tendonitis.  Appropriate range of motion studies and ankle joint stability testing must be conducted.  A complete rationale for all opinions expressed should be set forth in the examination report.

2.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be readjudicated with consideration of all the evidence of record and entitlement to higher or separate ratings for injury to Muscle Group XI under the provision of 38 C.F.R. § 4.73, Diagnostic Code 5311.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


